DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 12 and 15-24 are pending in this application and were examined on their merits.

The rejection of Claims 19-23 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-
AIA ), second paragraph, as being indefinite for failing to particularly point out and
distinctly claim the subject matter which the inventor or a joint inventor (or for
applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention has been withdrawn due to the Applicant’s amendments to the claims filed 04/08/2022.

The rejection of Claim 22 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AlA),
second paragraph, as being indefinite for failing to particularly point out and distinctly
claim the subject matter which the inventor or a joint inventor (or for applications subject
to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention has been withdrawn due to the Applicant’s amendments to the claims filed 04/08/2022.



The rejection of Claim(s) 12, 15-17 and 22-23 under 35 U.S.C. § 102(a)(1) as being anticipated by Bhattacharya et al. (2010), cited in the IDS, as evidenced by Denisov et al. (2004), has been withdrawn due to the Applicant’s amendments to the claims filed 04/08/2022 deleting the phrase “having a possibility of developing a viral infection”.  The Examiner notes that the reference administers its' nanodisc as a prophylactic prior to viral infection.

Claim Interpretation

The Examiner notes the amendment to Claim 12, “an active ingredient” and New Claim 24, “the active ingredient”.  The Examiner notes that the original disclosure does not define the term, therefore it has been interpreted using the broadest, reasonable interpretation that the term would have to a person or ordinary skill in the art at the time of the invention.  The Examiner notes the Applicant provided FDA definition of “active ingredient” being any component that provides pharmacological activity or other direct effect in the diagnosis, cure, mitigation, treatment, or prevention of disease, or affects the structure or function of the body of man or animals”.  With regard to Claim 24, the claim only limits the active ingredient to the “nano-perforator”.  Therefore, a nano-perforator which has a structurally incorporated therapeutic agent would  still meet the claim limitation as the entirety of the nano-perforator and its’ components would be considered the “active ingredient” that provides pharmacological activity or other direct effect in the diagnosis, cure, mitigation, treatment, or prevention of disease.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 15-17, 22 and 24 are newly rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Numata et al. (2013), of record.

Numata et al. teaches the simultaneous administration of a pharmaceutically effective amount of an active ingredient consisting of nanodisc and respiratory syncytial virus (RSV) to a murine subject (thereby infecting the subject) (Pg. 1419, Column 2, Lines 16-22),
the nanodisc comprising a phospholipid bilayer and amphipathic membrane scaffold protein (MSP) surrounding an outer circumferential surface of the nanodisc and comprising POPG phospholipids (Pg. 1419, Column 1, Lines 4-9 and Pg. 1418, Fig. 1), and reading on Claims 12 and 24.

Numata et al. further teaches that nanodisc-POPG administration is a potent antagonist of RSV infection and its inflammatory sequelae both in-vitro and in-vivo (implying an effective treatment of the viral infection) (Pg. 1417, Abstract)

With regard to Claim 16, Numata et al. teaches the lipid constituting the lipid bilayer nanodisc is a phospholipid (Pg. 1419, Column 1, Line 20).

With regard to Claim 17, Numata et al. teaches the membrane scaffold protein MSP1D1 (Pg. 1419, Column 1, Lines 4-6) which is an amphipathic protein having a helix structure (as evidenced by the Specification as published at Pg. 3, Paragraph [0028]).

With regard to Claim 22, Numata et al. teaches wherein the molar ratio of phospholipid:MSP is 130:65:1 (overlapping the claimed ratio) (Pg. 1419, Column 2, Lines 20-25).

With regard to the limitation of Claim 15, that the nano-perforator perforates a lipid bilayer envelope of a virus, this is a characteristic property of the claimed nano-perforator.  The Examiner notes that the Claims 12, 15 and 24 reference a “nano-perforator”.  However, as the nanodisc of the cited prior art anticipates the claimed structural features, it would be expected to have the same characteristics and properties when in use, including being a “nano-perforator” as claimed.  The MPEP at 2112.01 Il. states:
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is newly rejected under 35 U.S.C. § 103 as being unpatentable over Numata et al. (2013), in view of Bhattacharya et al. (2010), cited in the IDS.

The teachings of Numata et al. were discussed above.

Numata et al. did not teach wherein the virus comprises one or more viruses from the family Orthomyxoviridea, as required by Claim 23.

Bhattacharya et al. teaches the prophylactic administration of a pharmaceutically effective amount of a nanodisc comprising a phospholipid bilayer and
amphipathic membrane scaffold protein (MSP) having a helix structure surrounding an
outer circumferential surface of the nanodisc (Pg. 362, Fig. 1a and Column 1, Lines 1-9)
to a subject later infected with influenza (belonging to the family Orthomyxoviridea) (Pg. 364, Column 1, Lines 23-31).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating an RSV viral infection in a subject by administering a nanodisc active ingredient with the treatment of another virus (influenza, as taught by Bhattacharya et al. above) because this would allow the practitioner to treat more than one type of viral infection.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification because this would broaden the applicability of the nanodisc treatment to other viruses, such as influenza.  There would have been a reasonable expectation of success in making this modification because both references are reasonably drawn to the same field of endeavor, the use of nanodiscs in treating or preventing viral infections.

Claims 18-21 are newly rejected under 35 U.S.C. § 103 as being unpatentable over Numata et al. (2013), in view of Bhattacharya et al. (2010), cited in the IDS, and further in view of Borch et al. (2011) and Matrosovich et al. (1997), all of record.

The teachings of Numata et al. and Bhattacharya et al. were discussed above.

Neither reference taught wherein the nano-perforator further comprises a receptor for a surface antigen of a virus, as required by Claim 18;
wherein the surface antigen comprises one or more of hemagglutinin (HA) and neuraminidase (NA), as required by Claim 19;
wherein the receptor comprises one or more of a sialic acid containing glycolipid and a sialic acid containing glycoprotein, as required by Claim 20;
or wherein the sialic acid containing glycolipid comprises one or more of a ganglioside and polysialic acid, as required by Claim 21. 

Borch et al. teaches the formation of nanodiscs comprising the ganglioside GM1
(Pg. 2, Column 2, Lines 18-33).

Matrosovich et al. teaches that in order to attach to host cells, influenza viruses
must bind via their hemagglutinins (HAs) to sialylglycoconjugates exposed on cell-
surface glycoproteins and/or gangliosides (Pg. 224, Column 1, Line 14 and Column 2,
Lines 1-3) and that different influenza strains have different binding affinities for different
gangliosides (Pg. 231, Table 4).

It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method of treating an influenza
infection in a subject by administration of a nanodisc of Numata et al. and Bhattacharya et al. by modifying the nanodisc to comprise a ganglioside as taught by Borch et al. and further selecting a particular ganglioside depending in the strain of virus infecting or possibly infecting the subject, as suggested by the teachings of Matrosovich et al. because this is no more than the use of a known technique (incorporation of particular ganglioside into nanodisc) to improve a similar method/product (nanodisc treatment of viral infection) in the same way.  
The MPEP at 21471 Ill. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(C) Use of known technique to improve similar devices (methods, or products) in the same way

Those of ordinary skill in the art before the effective filing date of the claimed
invention would have been motivated to make this modification in order to tailor the
specific ganglioside receptor on the nanodisc best suitable for binding to the
hemagglutinin of the particular virus infecting or possibly infecting the subject.  There would have been a reasonable expectation of success in making this modification because Numata et al. in view of Bhattacharya et al. teaches the use of nanodiscs to treat a viral infection, Borch et al. teaches that nanodiscs can be produced having particular surface gangliosides, and Matrosovich et al. teaches that strains of virus have different affinities for different gangliosides.

Response to Arguments

Applicant's arguments filed 04/08/2022 have been fully considered but they are not persuasive. 

The Applicant argues that Numata et al. discloses nanodiscs as therapeutic delivery agents which incorporate POPG as the active ingredient into the nanodiscs and does not teach or suggest administering the nanodisc as the active ingredient to treat a viral infection as now claimed (Remarks, Pg. 7, Lines 15-19).

This is not found to be persuasive for the following reasons, as discussed above, the broadest, reasonable interpretation of the claim is a nanoperforator which is an active ingredient.  Therefore, a nano-perforator which has a structurally incorporated therapeutic agent, such as the POPG phospholipid of Numata et al. would still meet the claim limitation as the entirety of the nano-perforator and its’ components would be considered the “active ingredient” that provides pharmacological activity or other direct effect in the diagnosis, cure, mitigation, treatment, or prevention of disease.

The Applicant argues that Bhattacharya et al. discloses using nanodiscs for the functional reconstitution of membrane/envelope proteins and incorporates recombinant hemagglutinin from influenza into the nanodiscs.  Applicant concludes that the reference and the cited secondary references do not teach or suggest that the nanodiscs have an effect of treating the viral infection (Remarks, Pg. 7, Lines 20-23 and Pg. 8, Lines 1-2).

This is not found to be persuasive for the reasoning provided in the above new rejections in which the Numata et al. reference teaches the therapeutic efficacy of the administration of nanodiscs in the treatment of a viral infection in vivo.  

The Applicant argues that none of the cited references may be considered to inherently teach the claimed method as the claimed patient population requires viral infection treatment and none of the references allegedly teach this (Remarks, Pg. 8, Lines 3-8).

This is not found to be persuasive for the reasoning provided in the above new rejection over Numata et al. which anticipates the claimed invention.  
Conclusion

No claims are allowed,

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  







A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        04/25/2022

/NEIL P HAMMELL/Primary Examiner, Art Unit 1636